Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      04-NOV-2022
                                                      08:29 AM
                                                      Dkt. 4 ODDP



                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

                   MATTHEW REYES, Petitioner,

                               vs.

                   THE HONORABLE THOMAS HAIA,
   Judge of the District Court of the First Circuit, State of
                   Hawaiʻi, Respondent Judge,

                               and

               PETER TAISIPIC IRIARTE, Respondent.
________________________________________________________________

                       ORIGINAL PROCEEDING
                        (1DRC-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for writ of

mandamus filed on October 17, 2022, and the record, the

Respondent Judge acted on a subject properly before the district

court when the Respondent Judge ruled on the motion to dismiss

and motion to hold Respondent in contempt.   Additionally, it was

within the Respondent Judge’s discretion to grant or deny these
motions.   Petitioner has not demonstrated a clear and

indisputable right to relief, nor a lack of alternative means to

seek relief.   An extraordinary writ is thus not warranted.    See

Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338 (1999).

Accordingly,

           It is ordered that the petition is denied.

           DATED: Honolulu, Hawaii, November 4, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2